Citation Nr: 0025979	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  98-05 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.  

2.  Entitlement to service connection for a left knee 
disorder.  

3.  Entitlement to service connection for a loss of visual 
acuity.  

4.  Entitlement to service connection for a small tremor of 
the hands.  

5.  Entitlement to an increased rating for the postoperative 
residuals of a right shoulder disorder, currently rated as 10 
percent disabling.  

6.  Entitlement to an increased rating for left shoulder 
impingement, currently rated as 10 percent disabling.  

7.  Entitlement to an increased rating for lumbosacral 
strain, currently rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from March 1974 to July 
1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

The October 1998 VA Form 646, Statement of Accredited 
Representative in Appealed Case, listed issues as including 
service connection for pseudofolliculitis and rash.  Service 
connection for those disabilities had actually been granted 
by a March 1998 rating decision.  There was no subsequent 
disagreement from the veteran with the ratings assigned those 
disabilities.  The October VA Form 646 merely listed the 
issue among several service connection issues.  It made no 
comment as to the rating assigned.  A subsequent presentation 
by the representative, in October 1999, did not address the 
ratings assigned for the rash and pseudofolliculitis.  Giving 
the correspondence from the veteran and his representative 
liberal construction, the Board finds nothing which can be 
construed as a notice of disagreement with the ratings 
assigned for rash and pseudofolliculitis.  38 C.F.R. § 20.201 
(1999).  In the absence of a timely notice of disagreement, 
the Board does not have jurisdiction of ratings for the rash 
and pseudofolliculitis.  38 U.S.C.A. §§ 5108, 7105 (West 
1991).  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal for service 
connection for a right and left knee disorders and loss of 
visual acuity.  

2.  Patellar tendinitis and degenerative changes of the right 
knee had their onset during the veteran's wartime service.  

3.  Patellar tendinitis and degenerative changes of the left 
knee had their onset during the veteran's wartime service.  

4.  Amblyopia of the right eye existed prior to service and 
was noted when the veteran was examined, accepted and 
enrolled for service.  

5.  There is no evidence that amblyopia of the right eye 
increased in severity during service.  

6.  There is no evidence that the veteran has any other 
disability resulting in loss of visual acuity.  

7.  The appellant's substantive appeal filed in March 1998 
did not discuss any errors of fact or law regarding the issue 
of entitlement to an increased rating for lumbosacral strain.  
The issue was not mentioned at the July 1998 RO hearing.  A 
VA Form 646, received in October 1998 contained the only 
mention of the issue following the statement of the case and 
it did not discuss any errors of fact or law regarding the 
issue.  


CONCLUSIONS OF LAW

1.  Patellar tendinitis and degenerative changes of the right 
knee were incurred in active wartime service.  38 U.S.C.A. 
§§ 1101, 1110, 1112 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (1999).  

2.  Patellar tendinitis and degenerative changes of the left 
knee were incurred in active wartime service.  38 U.S.C.A. 
§§ 1101, 1110, 1112 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (1999).  

3.  The claim for service connection for a loss of visual 
acuity is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

4.  An adequate substantive appeal regarding the issue of 
entitlement to an increased rating for lumbosacral strain was 
not filed, and the Board lacks jurisdiction to consider these 
issues.  38 U.S.C.A. §§ 7105, 7105, and 7108 (West 1991); 38 
C.F.R. §§ 20.200, 20.202, and 20.203 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In this appeal for 
service connection, the threshold question to be answered is 
whether the appellant has presented evidence of a well-
grounded claim; that is, one that is plausible.  If he has 
not presented a well-grounded claim, his appeal must fail and 
there is no duty to assist him further in the development of 
the claim because such additional development would be 
futile.  38 U.S.C.A. § 5107; Murphy at 81.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
may be granted for any disease diagnosed after service when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1999); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.  

Service Connection for Right & Left Knee Disorders

After more than 23 years of honorable active service, the 
veteran retired at the end of July 1997.  In his claim, 
received by the RO in August 1997, the veteran certified that 
he had knee symptoms in service.  This is evidence of his 
belief of current impairment that is due to service.  

A VA physician examined the veteran in November 1997 and 
diagnosed patellar tendinitis and degenerative changes in 
both knees.  This is evidence of current disability.  

The RO denied the claim asserting that the claim was not well 
grounded because there was no evidence of a nexus or 
connection between the knee disease or injury in service and 
the current disability.  

Degenerative changes in both knees were established by VA 
X-rays in November 1997 and diagnosed by the examining 
physician.  Degenerative changes are arthritis.  See Hayes v. 
Brown, 9 Vet. App. 67, 71 (1996).  The law and regulations 
provide a presumption that arthritis manifested within a year 
after service will be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1112 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  That is, the law and regulations 
provide the connection or nexus required for well grounded 
claims.  Thus, the claims for service connection for service 
connection for degenerative changes in the knees are well 
grounded.  

The doctor did not specifically state that the patellar 
tendinitis was the result of disease or injury in service.  
However, when his report is read in context, in its entirety, 
he links the current disability to service.  The doctor began 
by recording a history of knee pain during service, noting 
that the veteran said his main pain was located at the 
inferior pole of the patella where the patellar tendon 
inserts into the patella.  The doctor proceeded to identify 
current findings involving the patellar tendon.  The 
physician concluded with the opinion that the veteran's main 
problem was patellar tendinitis.  This opinion covers both 
the historical and current clinical patellar tendinitis 
symptoms, linking them and providing the nexus required of a 
well grounded clam.  See Hodges v. West, 13 Vet. App. 287 
(2000). 

Once a claim is found to be well grounded, it is analyzed on 
the merits.  Here, there is no evidence to rebut the 
presumption that arthritis in the veteran's knees was 
incurred in service.  Consequently, service connection as to 
arthritis or degenerative changes in the knees must be 
granted.  Further, there is no evidence to dissociate the 
patellar tendinitis symptoms in service from those displayed 
on VA examination.  The Board finds that the knee disorders 
found on the November 1997 VA examination had their onset 
during the veteran's wartime service.  

Service Connection for a Loss of Visual Acuity

In his August 1997 claim, the veteran reported being treated 
for blurred vision during service.  The November 1997 VA 
examination concluded with diagnoses of amblyopia and 
pinguecula.  The RO asserted that the condition claimed as 
loss of visual acuity was a congenital or developmental 
defect for which service connection could not be granted.  
38 C.F.R. §§ 3.303(c); 4.9 (1999).  However, since a 
diagnosis of amblyopia may refer to either developmental or 
acquired causes of lost visual acuity, the etiology needs to 
be ascertained in each individual case.  VA Manual M21-1, 
Part VI, Paragraph 11.07, Change 52, August 26, 1996.  See 
also VAOPGCPREC 8-88 (1988), 67-90 (1990), holding that 
service connection may be granted for hereditary diseases 
which either first manifest themselves during service or 
which preexist service and progress at an abnormally high 
rate during service.  For the purpose of this discussion, the 
Board will assume that the veteran's amblyopia and pinguecula 
were acquired rather than congenital or developmental in 
nature.  This avoids a "Colvin" violation. 

A veteran will be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities or disorders noted at the time of 
examination, acceptance or enrollment for service.  
38 U.S.C.A. § 1111 (West 1991).  The veteran's amblyopia of 
the right eye, with visual acuity of 20/200, correctable to 
20/70 was noted when he was examined and accepted for 
service.  The evidence recorded on entrance examination 
fulfills the exception found in § 1111.  Therefore, the 
veteran's eye can not be presumed to have been normal when he 
entered service.  

Service connection can still be established if the disorder 
was aggravated during service.  38 U.S.C.A. § 1153 (West 
1991) and 38 C.F.R. § 3.306(a) (1999) define aggravation in 
service by stating that a preexisting injury or disease will 
be considered to have been aggravated by active service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  

As a preliminary point, it is noted that clear and 
unmistakable evidence is required to rebut the presumption of 
aggravation in service where the pre-service disability 
underwent an increase in severity during his service.  
38 C.F.R. § 3.306(b) (1999).  See Akins v. Derwinski, 1 Vet. 
App. 228 (1991).  However, because the eye condition did not 
undergo an increase in severity, the appellant is not 
entitled to the presumption.  Hunt v. Derwinski, 1 Vet. App. 
292, 296 (1991).   

A well grounded claim for service connection requires 
evidence of incurrence or aggravation during service.  
Caluza.  While a lay person is certainly capable of providing 
evidence of symptomatology, he is generally not capable of 
opining on matters requiring medical knowledge, such as 
causation or aggravation.  Routen v. Brown, 10 Vet. App. 183, 
186 (1995).  

The veteran's amblyopia of the right eye, with visual acuity 
of 20/200, correctable to 20/70 was documented when he was 
examined for service.  During service, there were varying eye 
examinations.  Intermittent or temporary flare-ups during 
service of a preexisting injury or disease do not constitute 
aggravation.  Rather, the underlying condition must have 
worsened.  Hunt, at 297.  Prior to his retirement from active 
service, the veteran was examined at a service department 
optometry clinic in January 1997.  He complained of a film 
like feeling over his eye, mostly the left eye, and a problem 
focusing.  Corrected visual acuity was 20/40 on the right and 
20/20 on the left.  The examiner diagramed pinguecula and did 
not diagnosis any loss of visual acuity or disability as 
being related to the pinguecula.  The assessment was 
amblyopia and compound hypermetropic astigmatism (CHA).    

On the November 1997 VA examination, the veteran's right eye 
visual acuity was 20/200 at distance and 20/400 at near, with 
corrected visual acuity of 20/50.  Uncorrected visual acuity 
in left eye was 20/20.  

The veteran testified at a July 1998 RO hearing that he had 
an in depth evaluation at a service department base.  He 
reported that 20/50 was the best right eye vision and the 
vision on the left was 20/20.  The hearing officer suggested 
the veteran submit these records.  38 C.F.R. § 3.103(c)(2) 
(1999).  The veteran said he would due so.  Hearing 
transcript, at 4.   However, additional medical records have 
not been received.  

The veteran's amblyopia of the right clearly existed prior to 
service and was noted on entrance examination, making this a 
claim of aggravation.  A claim of aggravation requires 
evidence that the disability increased in severity during 
service.  38 C.F.R. § 3.306 (1999).  Such evidence must come 
from a physician or other qualified medical professional, 
because it requires medical determinations such as 
identifying worsening of the underlying condition as 
distinguished from temporary flare-ups.  Hunt.  Here, there 
is no evidence from a doctor or other trained medical 
professional which identifies worsening of the underlying 
condition.  To the contrary, the medical reports reflect 
slight improvement in the corrected visual acuity to 20/50, 
over the 20/70 noted on entrance examination.  As there is no 
evidence of increased severity of the amblyopia, from a 
competent witness, of the claim is not well grounded and must 
be denied.  

The November 1997 eye examination showed visual acuity in the 
left eye to be 20/20.  On the January 1997 service department 
examination, corrected visual acuity in the left eye was 
20/20.  That is, there was no visual acuity disability of the 
left eye.  38 C.F.R. § 4.75 (1999).  As there is no evidence 
of a current left eye disability, the claim as to the left 
eye is not well grounded.  

The January 1997 service department examination and the 
November 1997 VA examination both noted the presence of 
pinguecula in the conjunctiva of each eye; however, neither 
report indicated that this discoloration resulted in loss of 
visual acuity or any other disability.  Chelte v. Brown, 10 
Vet. App. 268 (1997).  As there is no evidence of current 
disability related to the pinguecula, the claim is not well 
grounded.  

Other than the preexisting amblyopia, for which there is no 
evidence of increased disability during service, there is no 
evidence that the veteran currently has any additional 
disability affecting visual acuity.  Therefore, the claim is 
not well grounded and must be denied.  

The July 1998 supplemental statement of the case adequately 
informed the veteran of the lack of evidence to support his 
eye claim in accordance with 38 U.S.C. 5103 (West 1991).  See 
Robinette v. Brown, 8 Vet. App. 69 (1995); Meyer v. Brown, 
9 Vet. App. 425, 429 (1996).  The veteran has not reported 
that any other pertinent evidence might be available.  See 
Epps v. Brown, 9 Vet. App. 341, 344 (1996).  

Increased Rating for Lumbosacral Strain

The law provides that ". . . questions as to timeliness or 
adequacy of response shall be determined by the Board of 
Veterans' Appeals." 38 U.S.C.A. § 7105(d)(3) (West 1991). The 
initial question that must be resolved is whether the Board 
has jurisdiction to consider the issue of entitlement to an 
increased rating for lumbosacral strain.  

In a May 8, 2000 letter, the appellant and his representative 
were given notice that the Board was going to consider 
whether the substantive appeal on the issue of evaluation of 
lumbosacral strain was adequate and given an opportunity to 
request a hearing or present argument related to these 
issues.  See 38 C.F.R. § 20.203 (1999).  Although the Board 
has the obligation to assess its jurisdiction, it must 
consider whether doing so in the first instance is 
prejudicial to the veteran.  Cf. Marsh v. West, 11 Vet. App. 
468, 470-72 (1998); see also Bernard v. Brown, 4 Vet. App. 
384 (1993).  In this case, the Board concludes that its 
consideration of this issue does not violate the appellant's 
procedural rights.  The May 2000 letter to the appellant 
provided him notice of the regulations pertinent to the issue 
of adequacy of substantive appeals, as well as notice of the 
Board's intent to consider this issue.  He and his 
representative were provided 60 days to submit argument on 
this issue; no response was received.  The appellant was also 
provided an opportunity to request a hearing on this issue, 
but he did not do so.  

As noted by the United States Court of Appeals for the 
Federal Circuit, it is well-established judicial doctrine 
that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
that a potential jurisdictional defect may be raised by the 
court or tribunal, sua sponte or by any party, at any stage 
in the proceedings, and, once apparent, must be adjudicated.  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) 
(citations omitted).  

In order to perfect an appeal of an adverse determination, 
governing statutory and regulatory provisions require the 
submission, following notice of an adverse determination, of 
a notice of disagreement and, following issuance of a 
statement or supplemental statement of the case, an adequate 
substantive or formal appeal.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 20.200 and 20.202 (1999).  

A December 1997 rating decision granted service connection 
for lumbosacral strain rated as noncompensably disabling.  A 
notice of disagreement with that evaluation was received by 
the RO in January 1998.  The rating decision of March 1998 
granted a 10 percent rating for the veteran's service-
connected lumbosacral strain.  The March 1998 statement of 
the case provided the veteran with the rating criteria.  
Under pertinent statutory provisions, a claimant must file a 
substantive appeal to perfect an appeal.  38 U.S.C.A. § 
7105(a) (West 1991); 38 C.F.R. § 20.200 (1999); see Roy v. 
Brown, 5 Vet. App. 554 (1993).  

A substantive appeal consists of a properly completed VA Form 
9 or correspondence containing the necessary information.  38 
C.F.R. § 20.202 (1999). The substantive appeal should set out 
specific arguments relating to errors of fact or law made by 
the RO in reaching the determination being appealed. 38 
U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. § 20.202 (1999).  
To the extent feasible, the argument should be related to 
specific items in the statement of the case.  Id.  The Board 
will construe such arguments in a liberal manner for purposes 
of determining whether they raise issues on appeal, but the 
Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
Id.  

In this case, the appellant's substantive appeal filed in 
March 1998 discussed other claims and did not discuss any 
errors of fact or law regarding the issue of entitlement to 
an increased rating for lumbosacral strain.  The July 1998 RO 
hearing dealt with other issues and there was no mention of 
the rating for the lumbosacral strain.  A VA Form 646, 
received in October 1998 contained the only mention of the 
issue, after the statement of the case was issued.  That form 
merely listed the rating of the lumbosacral strain among 
other issues and form did not discuss any errors of fact or 
law regarding the evaluation.  Thus, such document is not an 
adequate substantive appeal. See 38 U.S.C.A. § 7105(d)(3); 38 
C.F.R. §§ 20.202, 20.203.

An application for review on appeal shall not be entertained 
unless it is in conformity with chapter 71, Title 38, United 
States Code.  38 U.S.C.A. § 7108 (West 1991).  There has not 
been an adequate appeal as to the issue of evaluation of the 
lumbosacral strain.  Therefore, the appeal was not perfected, 
and the Board is without jurisdiction to adjudicate the 
claim.  38 U.S.C.A. §§ 7104(a), 7105(a), 7105(d)(3), and 7108 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 20.101(a), 20.200, and 
20.202 (1999); YT v. Brown, 9 Vet. App. 195 (1996).  


ORDER

Service connection for patellar tendinitis and degenerative 
changes of the right knee is granted.  

Service connection for patellar tendinitis and degenerative 
changes of the left knee is granted.  

Service connection for a loss of visual acuity is denied.  

The petition for appellate review as to the claim for an 
increased rating for lumbosacral strain is dismissed.  


REMAND

On the October 1997 general VA examination, there was a 
history of tremor of the hands and the assessment included 
comments that the veteran had a small tremor of his hands, 
especially when excited.  However, the report did not provide 
a detailed history and the doctor stated that he was unable 
to recreate the tremor on examination.  Thus, these comments 
in the assessment could merely reflect a history as reported 
by the veteran.  Further, the assessment stated that the 
tremors were most likely from increased Coca-Cola.  These 
factors require clarification of the assessment on the 
October 1997 VA general medical examination.  

On the November 1997 VA examination, it was reported that the 
left shoulder had elevation to 180 degrees; there was no 
report as to abduction.  As to the right shoulder, there was 
no report of forward elevation or abduction.  38 C.F.R. 
§ 4.71, Plate I (1999).  The examination does not provide 
sufficient range of motion information to evaluate the 
service-connected shoulder disabilities.  The case must be 
remanded for this information.  See Massey v. Brown, 7 Vet. 
App. 204 (1994).  

The Board has also considered the application of 38 C.F.R. § 
4.40 and 4.45 to the veteran's claims for increased ratings 
for his shoulder disabilities.  See Spurgeon v. Brown, 10 
Vet. App. 194, 196 (1997); DeLuca v. Brown, 8 Vet. App. 202 
(1995); Johnson v. Brown, 9 Vet. App. 7, 10-11 (1996).  In 
assessing the functional loss, if any, of a musculoskeletal 
disability, inquiry must be directed towards findings of less 
movement that normal; more movement than normal; weakened 
movement; excess fatigability; incoordination; and painful 
movement.  There was no discussion of these factors in the 
November 1997 VA examination of the veteran's shoulder.  

The issues of entitlement to service connection for a small 
tremor of the hands, entitlement to an increased rating for 
the postoperative residuals of a right shoulder disorder, and 
entitlement to an increased rating for left shoulder 
impingement, are REMANDED to the RO, the for the following:  

1.  The claims folder, including a copy 
of this REMAND, should be referred to Dr. 
S for clarification of his October 1997 
examination report.  

The doctor should state whether the 
veteran has a current chronic disability 
manifested by tremors of the hands.  If 
so, the doctor should provide a diagnosis 
and report the findings which support the 
diagnosis.  If a diagnosis is not 
warranted, he should note that fact.  The 
doctor should express an opinion as to 
whether any current hand tremors are 
related to hand tremors in service.  

If Dr. S is not available to respond to 
these questions, the veteran should be 
scheduled for an evaluation in which the 
examiner should provide the information 
requested above.  

2.  The RO should have the veteran 
scheduled for examination of both 
shoulders.  All necessary tests and 
studies should be conducted and the 
examiner should review the results of any 
testing prior to completion of the 
report.  The examiner should provide 
complete rationale for all conclusions 
reached and should specifically express 
an opinion on the following: 

a.  What is the range of motion of each 
shoulder, including forward elevation and 
abduction, describing any limiting 
factors?  The examiner should report at 
what point in the range of motion any pain 
appears and how it affects motion.  

b.  Describe all functional loss affecting 
the shoulders including more movement than 
normal (instability), any locking, 
weakened movement, fatigability and lack 
of endurance, incoordination, swelling, 
deformity, atrophy of disuse, disturbance 
of locomotion or interference with weight 
bearing.  If possible, the examiner should 
describe the functional impairment in 
terms of the degree of additional range-
of-motion lost.  

Following completion of these actions, the RO should review 
the claims for service connection for a small tremor of the 
hands and increased ratings for the shoulder disabilities.  In 
accordance with the current appellate procedures, the case 
should be returned to the Board for completion of appellate 
review.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 



- 16 -




- 1 -


